 

 

CONSULTING AGREEMENT

 

This Agreement ("Agreement") is made and entered into this 1st day of July, 2014
("Effective Date"), by and between Axion Power International, Inc. ("Company"),
having its principal place of business at 3601 Clover Lane, New Castle, PA 16105
and Charles Trego ("Consultant") having his principal address at 6945 Silverton
Glenn, Victor, NY 14564 (collectively the "Parties").

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company and Consultant covenant and
agree as follows:

 

  1. Services & Payment.  Consultant agrees to provide consulting services as
Interim Chief Financial Officer for Company (the "Services") as more
specifically set forth in Appendix A of this Agreement, attached hereto and made
apart hereof by this reference. Company shall pay Consultant at the pro rated
rate of $250,000 per annum ($ 20,833.33 per month or $10,416.67 bi-monthly),
payable on the first and fifteenth of every month.  Consultant is guaranteed
that even if the Term is shorter than six months, he shall be paid at the pro
rated rate of $250,000 per annum for six months from the date hereof (which is
$125,000).  Consultant shall be paid a gross amount, and shall be responsible
for reporting all of his income as a contractor.  The Company shall report all
gross proceeds paid to him to the Internal Revenue Service on Form 1099, and
Consultant shall not be subject to withholding etc.  Consultant shall also be
reimbursed for all transportation costs, lodging , cell phone ,  meals
and  normal   office  supplies  while providing services hereunder in New
Castle, PA or other location (other than his New York State residence) required
by the Company’s Chief Executive Officer, to whom he shall report.

 

  2. Term and Termination.  This Agreement shall commence on July 2, 2014, and
shall continue in effect until the earlier of the date on which a full time
Chief Financial Officer is hired by the Company and commences employment or six
months from the date hereof (the “Term”).  This Agreement can be extended on a
month by month basis by written agreement signed by both parties no later than
five business days prior to the end of the Term or any extension thereof.

.

  3. Relationship of the Parties.  Notwithstanding any provision hereof, for all
purposes of this Agreement each party shall be and act as an independent
contractor and not as partner, joint venture, or agent of the other and shall
not bind nor attempt to bind the other to any contract. Consultant is an
independent contractor and is solely responsible for all taxes, withholdings,
and other statutory or contractual obligations of any sort, including, but not
limited to, workers' compensation insurance.  Consultant understands that he
shall not be eligible to participate in the Company’s health benefit plans.

 

  4. Performance of Services.  The Consultant shall supervise the performance of
the Services and shall be entitled to control the manner and means by which the
Services are performed, subject to the terms of this Agreement and any
specifications, schedules or plans approved by Company.  Consultant covenants
that he shall spend his full working time during the Term performing the
services set forth in this Agreement, and he agrees to spend at least ten full
(10) business days working from the New Castle, PA location each calendar month.

 

  5. Materials.  Consultant shall provide any equipment, including but not
limited to personal computers, telecommunications equipment, etc. as shall be
required to perform the Services. Any equipment or materials furnished by
Company shall remain the sole property of Company unless otherwise approved by
the CEO..

 



  6.

Confidential Information.  Consultant agrees that all inventions and all other
business, technical and financial    information Consultant develops, learns or
obtains during the period over which he is or is supposed to be providing the
Services that relate to Company or the business or demonstrably anticipated
business of Company in connection with the Services or that are received by or
for Company in confidence, constitute "Confidential Information."  Consultant
will hold in confidence and not disclose without prior written consent or,
except in performing the Services, use any Confidential Information. However,
Consultant shall not be obligated under this paragraph with respect to
information Consultant can document is or become readily publicly available
without restriction through no fault of Consultant. Upon termination and as
otherwise requested by Company, Consultant will promptly return to Company all
items and copies containing or embodying Confidential Information, except that
Consultant may keep its personal copies of its compensation records and this
Agreement. Consultant agrees not to disclose or disseminate the Confidential
Information for a period of three (3) years from the date of disclosure of the
Confidential Information.

 

 



  

 

 

  7. Warranties.  Consultant warrants that: (i) the Services shall be performed
in a timely and professional manner in accordance with applicable professional
standards; (ii) no part of this Agreement is inconsistent with any obligation
Consultant may have to others; (iii) Consultant has the full right to allow it
to provide the assignments and rights provided for herein; and (iv) Consultant
will not engage in any conduct which will infringe on any copyright, trademark,
service mark, trade name, patent, trade secret or other intellectual property or
proprietary right or right of publicity or privacy, or libel, slander, defame or
disparage, any third party ("Third Party Claims"), or create risk of liability
for Company with respect to any Third Party Claims.



 

  8. Survival.  Because any breach of Section 6 will cause irreparable harm to
Company for which damages would not be an adequate remedy, Company reserves the
right  to seek  injunctive relief with respect thereto in addition to any and
all other remedies available in equity or at law. In any action or proceeding to
enforce any rights under this Agreement, the prevailing Party shall be entitled
to recover costs and reasonable attorneys fees. The obligations set forth in
Section 6 of this Agreement shall survive termination or expiration of this
Agreement. Company may communicate Consultant's obligations under this Agreement
to any other (or potential) Company or employer of Consultant.

 

  9. Miscellaneous. The failure of either party to enforce its rights under this
Agreement at any time for any period shall not be construed as a waiver of such
rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of Pennsylvania without regard to the conflicts of
laws provisions thereof. In any action or proceeding to enforce rights under
this Agreement, the prevailing party will be entitled to recover costs and
attorneys fees. Headings herein are for convenience of reference only and shall
in no way affect interpretation of the Agreement.

 

AGREED AND ACCEPTED:

 

Company:

AXION POWER INTERNATIONAL, INC.

 

/s/ David DiGiacinto  

David DiGiacinto, CEO

 

Consultant:

 

/s/ Charles Trego   Charles Trego  

 

  

 

  

APPENDIX A

 

1. Services.  Consultant shall, as Interim Chief Financial Officer, review, file
and sign the Company’s Form 10-Qs and other forms and schedules filed with the
SEC.  Consultant shall assist, as requested, the current financing compliance,
including but not limited to performing those duties as performed when
Consultant was the full time CFO of the Company, including management of the
finance department of the Company and as requested by the CEO. Consultant shall
also assist with the search for /transition of a replacement CFO and a new
independent registered public accounting firm..

 

 

  

 